Citation Nr: 1046858	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-03 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk









INTRODUCTION

The Veteran served on active duty from June 1968 to May 1976. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2007 rating decision in which the RO denied service 
connection for GERD, PTSD, and a respiratory disability.  In 
March 2008, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in December 2008, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in January 2009.  In his 
substantive appeal, the Veteran indicated that he was only 
appealing the claims for service connection for GERD and PTSD.

In his substantive appeal, the Veteran requested a Board hearing 
before a Veterans Law Judge at the RO.  A July 2009 letter 
informed the Veteran that his hearing was scheduled in September 
2009.  Although the hearing notification was not returned by the 
U.S. Postal Service as undeliverable, the Veteran failed to 
report for the scheduled hearing, and has not requested 
rescheduling of the hearing.  As such, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  GERD was not shown in service, or for many years thereafter, 
and the only medical opinion on the question of whether there 
exists a medical nexus between the Veteran's current GERD and 
service weighs against the claim.

3.  The record includes a progress note reflecting that screening 
for PTSD was negative, and there is otherwise no competent 
medical evidence or opinion that the Veteran has been diagnosed 
with PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2007 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claims for service connection for 
GERD and PTSD, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations.  The December 2007 rating decision reflects 
the initial adjudication of the claims after issuance of this 
letter.  Hence, the July 2007 letter-which meets the content of 
notice requirements described in Dingess/Hartman and Pelegrini-
also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the report of a November 2007 VA examination.  Also 
of record and considered in connection with the appeal are 
various written statements provided by the Veteran.  The Board 
also finds that no additional RO action to further develop the 
record in connection with the claims for service connection is 
warranted.

The Board acknowledges that VA has not provided the Veteran with 
an examination in connection with the claim for service 
connection for PTSD; however, the Board finds that an examination 
was not necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002).  As explained in detail 
below, the record does not reflect even a prima facie case for 
service connection-fundamentally, a diagnosis of the disability 
for which service connection is sought-so, an examination is not 
required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Wells v. Principi, 326 F.3d. 1381, 1384 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) 
(per curiam).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

A.  GERD

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that the record presents no 
basis for a grant of service connection for GERD.

The Veteran's service treatment records reflect treatment for 
complaints of abdominal pain and gas pain after eating certain 
foods during service.  The Veteran was diagnosed with gastritis, 
which was confirmed by x-ray.  At separation, clinical 
examination revealed normal abdomen and viscera.  

In his June 2007 claim, the Veteran denied any post-service 
treatment for digestive problems.  The Veteran was afforded a VA 
examination in November 2007 to determine if his current 
digestive problems were related to his abdominal pain and 
diagnosis of gastritis during service.  On examination, the VA 
examiner diagnosed the Veteran with mild GERD.  Thus, the first 
diagnosis of GERD was in November 2007, over 30 years after 
service.  The Board points out that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

Moreover, the only medical opinion to address the etiology of the 
Veteran's current GERD-that of the November 2007 VA examiner-is 
adverse to the claim.  The Board notes that the examiner rendered 
this opinion after thoroughly reviewing the claims file and 
medical records and examining the Veteran.  The examiner opined 
that it was not at least as likely as not (i.e., less likely than 
not) that the Veteran's GERD is related to his in-service 
gastroenteritis and complaints of frequent indigestion.  The 
examiner also considered the Veteran's assertion that he has 
experienced intermittent abdominal symptoms since service.  The 
examiner provided a rationale for his opinion, stating that the 
Veteran's service treatment records revealed a diagnosis of acute 
gastroenteritis in January 1975.  The examiner noted that acute 
gastroenteritis is an infectious disease that soon resolves while 
GERD is not an infectious disease, thus the two conditions are 
not related.  

Under these circumstances, the Board accepts the November 2007 VA 
examiner's opinion as probative of medical nexus question.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992) and Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the weight 
to be attached to medical evidence is within the province of the 
Board).  Significantly, moreover, the Veteran has not presented 
or identified any contrary medical evidence or opinion, i.e., one 
that, in fact, supports a finding that there exists a medical 
nexus between current disability and service.  

B.  PTSD

Service connection for PTSD requires a medical diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

The evidence needed to establish the occurrence of a claimed in-
service stressor is typically dependent upon whether the Veteran 
engaged in combat with the enemy, as well as whether the claimed 
in-service stressor is related to such combat; or, if not, 
whether there objective evidence to verify the occurrence of the 
claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); see also 38 U.S.C.A. 1154(b) (West 2002).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the occurrence of the required in-service 
stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting the effective and 
applicability dates from July 12, 2010 to July 13, 2010).  The 
revisions apply to, among others, claims appealed before July 13, 
2010, but not yet decided by the Board.  On these facts, however, 
because there is, fundamentally, no diagnosis of PTSD, the 
criteria for service connection are not met, and any further 
discussion and application of the revision is unnecessary.

Diagnoses of PTSD must be rendered in accordance with the 
diagnostic criteria for the condition set forth in the Fourth 
Edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 
4.125 (2010) (noting that VA has adopted the nomenclature of the 
DSM-IV).

Service treatment records are negative for any diagnosis or 
treatment for any psychiatric problem.  In June 1974, the Veteran 
did report a history of problems with nerves, sleeping, and 
depression during service; however, it was noted that these 
problems were due to being on a ship at sea and clinical 
psychiatric evaluation conducted at that time was normal.  
Psychiatric evaluation was also normal at separation.  In July 
1976, shortly after the Veteran's release from active duty 
service, he reported no trouble with sleeping, nerves, or 
depression.  

In his substantive appeal, the Veteran reported experiencing 
symptoms of PTSD including  nightmares, insomnia, and what feels 
like a lump in his stomach.  However, the Veteran has not been 
medically diagnosed with PTSD or any other psychiatric disorder 
and in his June 2007 claim, the Veteran noted that he had not 
received any treatment for PTSD.

In fact, the only medical evidence to address whether the Veteran 
has a current diagnosis of PTSD is reflected in a January 2007 VA 
progress note.  At that time, depression and PTSD screenings were 
conducted.  The Veteran denied nightmares, avoidance of stimuli, 
hypervigilance, and detachment.  It was noted that PTSD and 
depression screens were both negative.

The Board points out that the VA progress essentially weighs 
against a diagnosis of PTSD, and that the Veteran has not 
presented or identified any contrary, competent evidence or 
opinion to support a finding that he does, in fact, suffer from 
PTSD.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  Accordingly, where, as here, competent medical 
evidence indicates that the Veteran does not have the disability 
for which service connection is sought, there can be no valid 
claim for service connection for the disability.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Thus, without a current diagnosis of PTSD, there is no basis upon 
which to award service connection, as sought, and discussion of 
the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.
 
C.  Both Claims

In addition to the medical evidence, in adjudicating each claim 
for service connection, the Board has considered the assertions 
of the Veteran, however, no such assertion provides a basis for 
allowance of either claim.  To whatever extent these assertions 
are offered in an attempt to establish a current diagnosis of 
PTSD or that there exists a medical nexus between current GERD 
and service, such attempt must fail.  The matters of current 
diagnosis and etiology upon which these claims turn are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not 
shown to be other than a layperson without the appropriate 
medical training and expertise, he is not competent to render a 
probative (persuasive) opinion on the medical matters upon which 
these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims 
for service connection for GERD and PTSD must be denied.  In 
reaching the conclusion to deny each claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for GERD is denied.

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


